Exhibit Constitution Mining Corp. Announces Reincorporation as a Delaware Corporation LIMA, Peru. October 23, 2009Constitution Mining Corp. (OTC: CMIN) today announced that effective October 21, 2009, Constitution Mining completed its reincorporation in the State of Delaware by merging into a wholly-owned Delaware subsidiary.The reincorporation was approved by the stockholders of Constitution Mining at the special meeting of stockholders held on October 21, In the reincorporation, each outstanding share of Constitution Mining’s common stock was converted into one share of common stock of the surviving Delaware corporation.Following the reincorporation, holders of common stock of Constitution Mining own the same number of shares of common stock in the surviving Delaware corporation as they owned in the Nevada corporation prior to completion of the reincorporation.Stockholders of Constitution Mining do not need to exchange their stock certificates for stock certificates of the Delaware corporation.The reincorporation did not result in any change in Constitution Mining’s name, ticker symbol, CUSIP number, business, assets, operations or liabilities.The management and Board of Directors of Constitution Mining continue as the management and Board of Directors of the Delaware corporation.The corporate headquarters of Constitution Mining will not be moved from the present site and no employees or management personnel will be relocated. The Board of Directors believes that the reincorporation of the Company from the State of Nevada to the State of Delaware will benefit the Company and its stockholders and, in the opinion of the Board of Directors and the Company, will provide the Company with the greater flexibility afforded by Delaware General Corporate Law.Based on publicly available data, over half of publicly-traded corporations in the United States and sixty percent of the Fortune500 companies are incorporated in Delaware. Dr.
